DETAILED ACTION
This action is in reply to the Amendments filed on 03/30/2022.
Claims 1-20 are currently pending and have been examined

Response to Amendment
Applicant’s amendment, filed 03/30/2022, has been entered. Claims 1, 2, 13 and 18 have been amended.
Priority
The applicant's claim for benefit of Provisional Patent Application Serial No. 62/450,897 filed 01/26/2017 has been received and acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffart et al. (US 2016/0267403 A1), previously cited and hereinafter Hoffart, in view of Hara et al. (US 2016/0203525 A1), previously cited and hereinafter Hara.
	Regarding claim 1, Hoffart discloses a system (i.e. abstract) for identifying and booking style-critical service providers (Hoffart, see at least: [0051] - “the system can receive a request, correlate that request with a list of geographically nearby stylists [i.e. identifying] who have indicated they are able and willing to perform the style, coordinate a selection of those various stylists with the user [i.e. and booking style-critical service providers]”]) comprising:
	-a search module (Hoffart, see at least: [0046] - “the users of the system could use any number of computer user equipment 120 to access the system, log in, search for [i.e. a search module] and coordinate the hair styles, as well as search and complete the bookings” also see [0130]-[0131] regarding ‘module’); 
-a selection module (Hoffart, see at least: [0051] - “the system may correlate user selections of styles with stylists who are part of the system…the system can receive a request, correlate that request with a list of geographically nearby stylists [i.e. a selection module] who have indicated they are able and willing to perform the style” also see [0131]-[0131] regarding ‘module’); 
-a display module (Hoffart, see at least: [0057] - “The customer could then select, via the user device browser, a stylist they choose 214. FIG. 2E shows an example screenshot [i.e. a display module] of a user mobile device with various stylists to choose from 258” and also see [0131]-[0131] regarding ‘module’); 
-a data store comprising at least one of user data, service provider data, and search data (Hoffart, see at least: [0052] - “the system first stores [i.e. a data store] photos and corresponding hair recipes, 202 as explained in detail below. These photos could be populated by the system administrator internally, or be sent by stylists who desire to retain customers who want that style [i.e. comprising at least one of user data, service provider data, and search data]”); and 
-analyzing one or more images in the user data, the service provider data, or the search data (Hoffart, see at least: [0071] and [0052] - “the styles and looks displayed to the user for selection may be comprised of images/videos…shared by users of the application [i.e. one or more images in the user data, the service provider data, or the search data]...The plurality of style photos are categorized and tagged [i.e. analyzing one or more images] with a plurality of descriptors, and may be associated with a plurality of related style ideas” and “photos could be populated by the system administrator internally, or be sent by stylists who desire to retain customers who want that style [i.e. in the user data, the service provider data, or the search data]”), 
-determine a style category associated with the one or more images, wherein the style category is associated with one or more of hair style, nail style, makeup style, and tattoo style (Hoffart, see at least: [0071] - “The plurality of style photos are categorized and tagged with a plurality of descriptors, and may be associated with a plurality of related style ideas [i.e. determine a style category associated with the one or more images]. Each style may include a variety of images/video providing views of the hairstyle [i.e. wherein the style category is associated with one or more of hair style, nail style, makeup style, and tattoo style] from multiple angles”); 
-a visual output device (Hoffart, see at least: [0057] - “The customer could then select, via the user device browser, a stylist they choose 214. FIG. 2E shows an example screenshot of a user mobile device [i.e. a visual output device] with various stylists to choose from 258”); 
-wherein the display module is software configured to display a user interface via the visual output device (Hoffart, see at least: [0057], [0130], and [0131] - “The customer could then select, via the user device browser, a stylist they choose 214. FIG. 2E shows an example screenshot of a user mobile device [i.e. the display module is software configured to display a user interface via the visual output device] with various stylists to choose from 258” and “computer may be a personal computer or other type of work station or terminal device. The structure, programming [i.e. a display module] and general operation of such computer equipment and as a result the drawings is generally well known” and “The software [i.e. is software] is stored in a machine readable medium”); and 
-wherein the user interface is configured to display one or more relevant service providers based on determination of the style category (Hoffart, see at least: [0055] and  [0057] - “the system can correlate the stored styles with hair salon facilities that have previously indicated that they are able to provide services associated with the selected styles [i.e. based on determination of the style category]” and “The customer could then select, via the user device browser, a stylist they choose 214. FIG. 2E shows an example screenshot of a user mobile device with various stylists to choose from 258 [i.e. wherein the user interface is configured to display one or more relevant service providers]”).
Hoffart does not explicitly disclose an image recognition module configured to provide an image recognition capability, an image identification capability, or an image detection capability in analyzing one or more images in the user data, the service provider data, or the search data, the image recognition module comprising artificial intelligence or machine learning functionality in connection with the image recognition capability, the image identification capability, or the image detection capability, the image recognition module further configured to determine a style category associated with the one or more images and wherein the artificial intelligence or machine learning functionality includes a convolutional neural network that recognizes, identifies, or detects the style category associated with the one or more images; and the determination of the style category being by the artificial intelligence or machine learning functionality of the image recognition module.
Hara, however, teaches identifying fashion classes in an image (i.e. [0017]), including the known technique of an image recognition module configured to provide an image recognition capability, an image identification capability, or an image detection capability in analyzing one or more images in the user data, the service provider data, or the search data, the image recognition module comprising artificial intelligence or machine learning functionality in connection with the image recognition capability, the image identification capability, or the image detection capability (Hara, see at least: [0022] and [0064] - “joint-based item recognition server 130 creates an R-CNN for classifying images, uses an R-CNN to classify images, or both [i.e. an image recognition module configured to provide an image recognition capability, an image identification capability, or an image detection capability]. For example, the joint-based item recognition server 130 can create an R-CNN for classifying images based on a training set [i.e. the image recognition module comprising artificial intelligence or machine learning functionality in connection with the image recognition capability, the image identification capability, or the image detection capability] or a preexisting R-CNN can be loaded onto the joint-based item recognition server 130” and “the communication module 210 receives an image of a person from a first user account. For example, a user (e.g., the user 160) of a social media service may upload an image (e.g., from the device 150A) to be posted on their wall or outgoing feed. As another example, a user of an e-commerce site may upload an image to be used in part of an item listing for sale [i.e. in analyzing one or more images in the user data, the service provider data, or the search data]”),
the known technique of the image recognition module further configured to determine a style category associated with the one or more images (Hara, see at least: [0059] and [0066] - “analyzing an image, once a particular item z is detected, the patch may be fed into a fine-grained item detector for further resolution. For example, the process of FIG. 5 may determine that a belt is present, but not identify the particular brand or style of the belt. A fine-grained detector trained to notice the subtle differences between belts may be fed the image patch containing the belt to identify, if possible, the specific belt depicted in the image [i.e. the image recognition module further configured to determine a style category associated with the one or more images]” and “In operation 630, the pretrained CNN is used to extract features from each image patch, SVM classifiers (within the R-CNN) are then applied to each image patch to determine if the patch belongs to a particular class [i.e. the image recognition module further configured to determine a style category associated with the one or more images]” also see [0016]), 
the known technique of the artificial intelligence or machine learning functionality including a convolutional neural network that recognizes, identifies, or detects the style category associated with the one or more images (Hara, see at least: [0022] - “joint-based item recognition server 130 creates an R-CNN for classifying images, uses an R-CNN to classify images, or both [i.e. wherein the artificial intelligence or machine learning functionality includes a convolutional neural network that recognizes, identifies, or detects the style category associated with the one or more images]”); and
the known technique of the determination of the style category being by the artificial intelligence or machine learning functionality of the image recognition module (Hara, see at least: [0066] and [0059] - “In operation 630, the pretrained CNN is used to extract features from each image patch, SVM classifiers (within the R-CNN) are then applied to each image patch to determine [i.e. by the artificial intelligence or machine learning functionality of the image recognition module] if the patch belongs to a particular class [i.e. determination of the style category]” and “A fine-grained detector trained to notice the subtle differences between belts may be fed the image patch containing the belt to identify, if possible, the specific belt [i.e. determination of the style category] depicted in the image”). These known techniques are applicable to the system of Hoffart as they both share characteristics and capabilities, namely, they are directed to identifying fashion classes in an image.
It would have been recognized that applying the known techniques of an image recognition module configured to provide an image recognition capability, an image identification capability, or an image detection capability in analyzing one or more images in the user data, the service provider data, or the search data, the image recognition module comprising artificial intelligence or machine learning functionality in connection with the image recognition capability, the image identification capability, or the image detection capability, the image recognition module further configured to determine a style category associated with the one or more images and wherein the artificial intelligence or machine learning functionality includes a convolutional neural network that recognizes, identifies, or detects the style category associated with the one or more images; and the determination of the style category being by the artificial intelligence or machine learning functionality of the image recognition module, as taught by Hara, to the teachings Hoffart, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modification of an image recognition module configured to provide an image recognition capability, an image identification capability, or an image detection capability in analyzing one or more images in the user data, the service provider data, or the search data, the image recognition module comprising artificial intelligence or machine learning functionality in connection with the image recognition capability, the image identification capability, or the image detection capability, the image recognition module further configured to determine a style category associated with the one or more images and wherein the artificial intelligence or machine learning functionality includes a convolutional neural network that recognizes, identifies, or detects the style category associated with the one or more images; and the determination of the style category being by the artificial intelligence or machine learning functionality of the image recognition module, as taught by Hara, into the system of Hoffart would have been recognized by those of ordinary skill in the art as resulting in an improved system that would reduce computational complexity without sacrificing the quality of results (see Hara, [0056]).

Regarding claim 2, Hoffart in view of Hara teaches the system of claim 1. Hoffart further discloses:
-wherein the user interface is configured to display a profile including one or more of hair style, nail style, makeup style, and tattoo style (Hoffart, see at least: [0054] - “the system may allow a user to log into the system via the network (as shown in FIG. 1B) and browse the stored documents 204 including photos and/or videos of the styles. FIG. 2B shows an example screen shot of a browsing profile [i.e. wherein the user interface is configured to display a profile] on a mobile user device…while browsing, the user could view a plurality of hairstyles and select a style 206 [i.e. including one or more of hair style, nail style, makeup style, and tattoo style]”).
Hara further teaches providing relevant items to a user (i.e. [0076]), including the known technique of the user interface being configured to display a profile which is customized according to a user's choice of style (Hara, see at least: [0073], [0076], and [0077] - “a user of an e-commerce site may upload an image of a person wearing one or more items of fashion apparel of interest to the user. The image may be uploaded using a UI that prompts the user to upload an image in order to create a collection of related items [i.e. customized according to a user's choice of style]” and “The resulting collection is associated with the user account [i.e. a profile which is customized]” and “After the collection is created, it may be presented to users of the e-commerce site, including the user that created the collection [i.e. the user interface is configured to display a profile which is customized]”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hoffart with Hara for the reasons identified above with respect to claim 1.

Regarding claim 3, Hoffart in view of Hara teaches the system of claim 1. Hoffart further discloses:
-wherein the service provider data comprises one or more of a name, a business address, a service location, an availability schedule, a set of services provided, and a set of particular styles specialized in for each service provider having a profile on the system (Hoffart, see at least: [0105] - “stylist profile [i.e. the service provider data] may include a profile image, professional and educational information, personal statement and services provided [i.e. comprises one or more of a name, a business address, a service location, an availability schedule, a set of services provided, and a set of particular styles specialized in for each service provider having a profile on the system]. The online portfolio may be formed of any of audio, video and image data showcasing stylist work, inspiration, workplace images, or any other media to market the stylist to the user”).

Regarding claim 4, Hoffart in view of Hara teaches the system of claim 1. Hoffart further discloses:
-wherein the user interface comprises a service provider profile which comprises one or more of a name, business address, service location, and images (Hoffart, see at least: [0058] and Fig. 2F - “FIG. 2F shows a selection of a particular stylist and/or salon. In this example, the system is able to push information to display on the mobile device [i.e. wherein the user interface comprises], via the network, so the user can view the details of the selected salon/stylist [i.e. a service provider profile] as well as contact the stylist by email 262, view pictures 264 of the physical location [i.e. which comprises one or more of a name, business address, service location, and images]”).

Regarding claim 5, Hoffart in view of Hara teaches the system of claim 4. Hoffart further discloses:
-wherein the images are pictures of styles specialized in by a service provider (Hoffart, see at least: [0105] - “stylist profile may include a profile image, professional and educational information, personal statement and services provided. The online portfolio may be formed of any of audio, video and image data showcasing stylist work [i.e. wherein the images are pictures of styles specialized in by a service provider]”).

Regarding claim 9, Hoffart in view of Hara teaches the system of claim 1. Hoffart further discloses:
-wherein the user interface displays featured products selected for display by the system's determination of a user's preferences based on one or more of: a user profile in the system, a user profile in a user's social network sites, a user's browsing history, a user's appointment history, a user's reviews, a user's images placed in a review, and ratings a user's images receive (Hoffart, see at least: [0075] - “the system may tap into the user's social network [i.e. a user profile in a user's social network sites] based on to see what trends the friends or contacts of the user are supporting. Suggestions may be based on sponsored links, which showcase a particular salon product or device for styling [i.e. the user interface displays featured products selected for display by the system's determination of a user's preferences]. Any number of sponsored links and/or ads could be included in the suggestions”).

Regarding claim 10, Hoffart in view of Hara teaches the system of claim 1. Hoffart further discloses:
-wherein the visual output device is a peripheral component of a computing device, the computing device being a mobile device (Hoffart, see at least: [0057] - “The customer could then select, via the user device browser, a stylist they choose 214. FIG. 2E shows an example screenshot [i.e. wherein the visual output device is a peripheral component of a computing device] of a user mobile device [i.e. the computing device being a mobile device] with various stylists to choose from 258”).

Regarding claim 13, Hoffart discloses a method (i.e. abstract) for identifying and booking style-critical service providers (Hoffart, see at least: [0051] - “the system can receive a request, correlate that request with a list of geographically nearby stylists [i.e. identifying] who have indicated they are able and willing to perform the style, coordinate a selection of those various stylists with the user [i.e. and booking style-critical service providers]”) comprising the steps of: 
-determining a user's style preferences (Hoffart, see at least: [0054] - “The system may allow a user to select a style based on any of various features such as those worn by a given celebrity, an Updo, a Color, Curly, Long, etc. The system may allow for a user to indicate a preference for a look by clicking on an icon such as a star 240 [i.e. determining a user's style preferences]”); 
-identifying matching service providers (Hoffart, see at least: [0055] - “the system can correlate the stored styles with hair salon facilities [i.e. identifying matching service providers] that have previously indicated that they are able to provide services associated with the selected styles and are within a set geographical region from the user mobile device 210”); 
-selecting relevant service providers (Hoffart, see at least: [0055] - “the system can correlate the stored styles with hair salon facilities that have previously indicated that they are able to provide services associated with the selected styles and are within a set geographical region from the user mobile device 210…customers who are looking for a specific look may be connected to a stylist equipped to provide that look [i.e. selecting relevant service providers] thereby providing a source of new customers to stylists”); and 
-displaying, via a user interface displayed on a visual output device, the relevant service providers (Hoffart, see at least: [0057] and [0055] - “The customer could then select, via the user device browser, a stylist they choose 214. FIG. 2E shows an example screenshot of a user mobile device [i.e. displaying, via a user interface displayed on a visual output device] with various stylists [i.e. the relevant service providers] to choose from 258” and “customers who are looking for a specific look may be connected to a stylist equipped to provide that look [i.e. the relevant service providers] thereby providing a source of new customers to stylists”); 
-wherein the step of determining a user's style preference includes analyzing one or more images in user data, service provider data, or search data (Hoffart, see at least: [0071] and [0052] - “the styles and looks displayed to the user for selection [i.e. wherein the step of determining a user's style preference] may be comprised of images/videos…shared by users of the application [i.e. one or more images in the user data, the service provider data, or the search data]...The plurality of style photos are categorized and tagged [i.e. includes analyzing one or more images] with a plurality of descriptors, and may be associated with a plurality of related style ideas” and “photos could be populated by the system administrator internally, or be sent by stylists who desire to retain customers who want that style [i.e. in the user data, the service provider data, or the search data]”), 
-determine a style category associated with the one or more images, wherein the style category is associated with one or more of hair style, nail style, makeup style, and tattoo style (Hoffart, see at least: [0071] - “The plurality of style photos are categorized and tagged with a plurality of descriptors, and may be associated with a plurality of related style ideas [i.e. determine a style category associated with the one or more images]. Each style may include a variety of images/video providing views of the hairstyle [i.e. wherein the style category is associated with one or more of hair style, nail style, makeup style, and tattoo style] from multiple angles”); and 
-wherein the user interface is configured to display the relevant service providers based on determination of the style category (Hoffart, see at least: [0055] and [0057] - “the system can correlate the stored styles with hair salon facilities that have previously indicated that they are able to provide services associated with the selected styles [i.e. based on determination of the style category]” and “The customer could then select, via the user device browser, a stylist they choose 214. FIG. 2E shows an example screenshot of a user mobile device with various stylists to choose from 258 [i.e. wherein the user interface is configured to display the relevant service providers]”).
Hoffart does not explicitly disclose the step of determining a user's style preference including analyzing one or more images in user data, service provider data, or search data with an image recognition module configured to provide an image recognition capability, an image identification capability, or an image detection capability, the image recognition module comprising artificial intelligence or machine learning functionality in connection with the image recognition capability, the image identification capability, or the image detection capability, the image recognition module further configured to determine a style category associated with the one or more images, and wherein the artificial intelligence or machine learning functionality includes a convolutional neural network that recognizes, identifies, or detects the style category associated with the one or more images; and the determination of the style category being by the artificial intelligence or machine learning functionality of the image recognition module.
Hara, however, teaches identifying fashion classes in an image (i.e. [0017]), including the known technique of determining a user's style preference including analyzing one or more images in user data, service provider data, or search data with an image recognition module configured to provide an image recognition capability, an image identification capability, or an image detection capability, the image recognition module comprising artificial intelligence or machine learning functionality in connection with the image recognition capability, the image identification capability, or the image detection capability (Hara, see at least: [0073] and [0022] - “a user of an e-commerce site may upload an image of a person wearing one or more items of fashion apparel of interest to the user. The image may be uploaded using a UI that prompts the user to upload an image in order to create a collection of related items [i.e. determining a user's style preference including analyzing one or more images in user data, service provider data, or search data]” and “joint-based item recognition server 130 creates an R-CNN for classifying images, uses an R-CNN to classify images, or both [i.e. with an image recognition module configured to provide an image recognition capability, an image identification capability, or an image detection capability]. For example, the joint-based item recognition server 130 can create an R-CNN for classifying images based on a training set [i.e. the image recognition module comprising artificial intelligence or machine learning functionality in connection with the image recognition capability, the image identification capability, or the image detection capability] or a preexisting R-CNN can be loaded onto the joint-based item recognition server 130”),
the known technique of the image recognition module being configured to determine a style category associated with the one or more images (Hara, see at least: [0059] and [0066] - “analyzing an image, once a particular item z is detected, the patch may be fed into a fine-grained item detector for further resolution. For example, the process of FIG. 5 may determine that a belt is present, but not identify the particular brand or style of the belt [i.e. the image recognition module further configured to determine a style category associated with the one or more images]” and “In operation 630, the pretrained CNN is used to extract features from each image patch, SVM classifiers (within the R-CNN) are then applied to each image patch to determine if the patch belongs to a particular class [i.e. the image recognition module further configured to determine a style category associated with the one or more images]” also see [0016]),
the known technique of the artificial intelligence or machine learning functionality including a convolutional neural network that recognizes, identifies, or detects the style category associated with the one or more images (Hara, see at least: [0022] - “joint-based item recognition server 130 creates an R-CNN for classifying images, uses an R-CNN to classify images, or both [i.e. wherein the artificial intelligence or machine learning functionality includes a convolutional neural network that recognizes, identifies, or detects the style category associated with the one or more images]”); and
the known technique of the determination of the style category being by the artificial intelligence or machine learning functionality of the image recognition module (Hara, see at least: [0066] and [0059] - “In operation 630, the pretrained CNN is used to extract features from each image patch, SVM classifiers (within the R-CNN) are then applied to each image patch to determine [i.e. by the artificial intelligence or machine learning functionality of the image recognition module] if the patch belongs to a particular class [i.e. determination of the style category]” and “A fine-grained detector trained to notice the subtle differences between belts may be fed the image patch containing the belt to identify, if possible, the specific belt [i.e. determination of the style category] depicted in the image”). These known techniques are applicable to the method of Hoffart as they both share characteristics and capabilities, namely, they are directed to identifying fashion classes in an image.
It would have been recognized that applying the known techniques of determining a user's style preference including analyzing one or more images in user data, service provider data, or search data with an image recognition module configured to provide an image recognition capability, an image identification capability, or an image detection capability, the image recognition module comprising artificial intelligence or machine learning functionality in connection with the image recognition capability, the image identification capability, or the image detection capability, the image recognition module being configured to determine a style category associated with the one or more images, the artificial intelligence or machine learning functionality including a convolutional neural network that recognizes, identifies, or detects the style category associated with the one or more image; and the determination of the style category being by the artificial intelligence or machine learning functionality of the image recognition module, as taught by Hara, to the teachings Hoffart, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar s methods. Further, adding the modification of determining a user's style preference including analyzing one or more images in user data, service provider data, or search data with an image recognition module configured to provide an image recognition capability, an image identification capability, or an image detection capability, the image recognition module comprising artificial intelligence or machine learning functionality in connection with the image recognition capability, the image identification capability, or the image detection capability, the image recognition module being configured to determine a style category associated with the one or more images, the artificial intelligence or machine learning functionality including a convolutional neural network that recognizes, identifies, or detects the style category associated with the one or more image; and the determination of the style category being by the artificial intelligence or machine learning functionality of the image recognition module, as taught by Hara, into the method of Hoffart would have been recognized by those of ordinary skill in the art as resulting in an improved method that would reduce computational complexity without sacrificing the quality of results (see Hara, [0056]).

Regarding claim 14, Hoffart in view of Hara teaches the method of claim 13. Hoffart further discloses:
-wherein the step of determining a user's style preferences depends on user data comprising one or more of: the user's browsing history, the user's purchasing history, the user's profile, the user's profile images, the user's shared images, the user's tagged images, 26the user's liked images, the user's saved images, the user's location on profile, and the user's current location  (Hoffart, see at least: [0054] - “The system may allow a user to select a style based on any of various features such as those worn by a given celebrity, an Updo, a Color, Curly, Long, etc. The system may allow for a user to indicate a preference for a look [i.e. determining a user's style preferences] by clicking on an icon such as a star 240 [i.e. depends on user data comprising 26the user's liked images]”).

Regarding claim 15, Hoffart in view of Hara teaches the method of claim 13. Hoffart further discloses:
-wherein the step of identifying matching service providers is based on service provider data comprising one or more of: the service provider's profile, the service provider's profile images, the service provider's shared images, the service provider's tagged images, the service provider's liked images, the service provider's saved images, the service provider's style selections on profile, the service provider's services provided to users, the service provider's reviews by other users, the service provider's ratings by other users, the service provider's favorites by other users, the service provider's lists by other users, the service provider's past bookings by other users, the service provider's information from social networks, the service provider's availability, and the service provider's proximity (Hoffart, see at least: [0055] - “the system can correlate the stored styles with hair salon facilities [i.e. identifying matching service providers] that have previously indicated that they are able to provide services associated with the selected styles [i.e. is based on service provider data comprising the service provider's services provided to users] and are within a set geographical region from the user mobile device 210 [i.e. is based on service provider data comprising the service provider's proximity]”).

Regarding claim 16, Hoffart in view of Hara teaches the method of claim 13. Hoffart further discloses:
-wherein the step of displaying relevant service providers comprises displaying summaries of a subset of selected service provider profiles and providing a booking function linked to a service provider's profile (Hoffart, see at least: [0057] - “The customer could then select, via the user device browser, a stylist they choose 214. FIG. 2E shows an example screenshot of a user mobile device with various stylists to choose from 258 [i.e. the step of displaying relevant service providers]…Another example feature may allow the user to select a stylist and then call the stylist via a button 260 [i.e. comprises providing a booking function linked to a service provider's profile] on the mobile device display” Fig. 2E also shows the list of stylists including the name, photo, and location [i.e. comprises displaying summaries of a subset of selected service provider profiles]).

Regarding claim 17, Hoffart in view of Hara teaches the method of claim 16. Hoffart further discloses:
-wherein the step of displaying relevant service providers further comprises displaying at least one of a plurality of summary profiles of style providers, an image gallery, a user's favorite list, and a video (Hoffart, see at least: [0057] - “The customer could then select, via the user device browser, a stylist they choose 214. FIG. 2E shows an example screenshot of a user mobile device with various stylists to choose from 258 [i.e. the step of displaying relevant service providers]…Another example feature may allow the user to select a stylist and then call the stylist via a button 260 on the mobile device display” Fig. 2E also shows the list of stylists including the name, photo, and location [i.e. comprises displaying a plurality of summary profiles of style providers]).

Regarding claim 18, Hoffart discloses a system (i.e. abstract) for identifying and booking style-critical service providers (Hoffart, see at least: [0051] - “the system can receive a request, correlate that request with a list of geographically nearby stylists [i.e. identifying] who have indicated they are able and willing to perform the style, coordinate a selection of those various stylists with the user [i.e. and booking style-critical service providers]”), causes the system to perform the steps of:
-determining a user's style preferences based on service provider data comprising one or more of: the service provider's profile, the service provider's profile images, the service provider's shared images, the service provider's tagged images, the service provider's liked images, the service provider's saved images, the service provider's style selections on profile, the service provider's services provided to users, the service provider's reviews by other users, the service provider's ratings by other users, the service provider's favorites by other users, the service provider's lists by other users, the service provider's past bookings by other users, the service provider's information from social networks, the service provider's availability, and the service provider's proximity (Hoffart, see at least: [0055] - “the system can correlate the stored styles with hair salon facilities that have previously indicated that they are able to provide services associated with the selected styles [i.e. determining a user's style preferences based on service provider data comprising the service provider's services provided to users] and are within a set geographical region from the user mobile device 210 [i.e. and based on service provider data comprising the service provider's proximity]”); 
-identifying matching service providers (Hoffart, see at least: [0055] - “the system can correlate the stored styles with hair salon facilities [i.e. identifying matching service providers] that have previously indicated that they are able to provide services associated with the selected styles and are within a set geographical region from the user mobile device 210”); 
-selecting relevant service providers (Hoffart, see at least: [0055] - “the system can correlate the stored styles with hair salon facilities that have previously indicated that they are able to provide services associated with the selected styles and are within a set geographical region from the user mobile device 210…customers who are looking for a specific look may be connected to a stylist equipped to provide that look [i.e. selecting relevant service providers] thereby providing a source of new customers to stylists”); and 
-displaying, via a user interface displayed on a visual output device, the relevant service providers (Hoffart, see at least: [0057] and [0055] - “The customer could then select, via the user device browser, a stylist they choose 214. FIG. 2E shows an example screenshot of a user mobile device [i.e. displaying, via a user interface displayed on a visual output device] with various stylists [i.e. the relevant service providers] to choose from 258” and “customers who are looking for a specific look may be connected to a stylist equipped to provide that look [i.e. the relevant service providers] thereby providing a source of new customers to stylists”); 
-wherein the step of determining a user's style preferences includes analyzing one or more images in the service provider data (Hoffart, see at least: [0071] and [0052] - “the styles and looks displayed to the user for selection [i.e. wherein the step of determining a user's style preference] may be comprised of images/videos…shared by users of the application...The plurality of style photos are categorized and tagged [i.e. includes analyzing one or more images] with a plurality of descriptors, and may be associated with a plurality of related style ideas” and “photos could be populated by the system administrator internally, or be sent by stylists who desire to retain customers who want that style [i.e. in the service provider data]”); 
-determine a style category associated with the one or more images, wherein the style category is associated with one or more of hair style, nail style, makeup style, and tattoo style (Hoffart, see at least: [0071] - “The plurality of style photos are categorized and tagged with a plurality of descriptors, and may be associated with a plurality of related style ideas [i.e. determine a style category associated with the one or more images]. Each style may include a variety of images/video providing views of the hairstyle [i.e. wherein the style category is associated with one or more of hair style, nail style, makeup style, and tattoo style] from multiple angles”); 
-wherein the user interface is configured to display the relevant service providers based on determination of the style category (Hoffart, see at least: [0055] and [0057] - “the system can correlate the stored styles with hair salon facilities that have previously indicated that they are able to provide services associated with the selected styles [i.e. based on determination of the style category]” and “The customer could then select, via the user device browser, a stylist they choose 214. FIG. 2E shows an example screenshot of a user mobile device with various stylists to choose from 258 [i.e. wherein the user interface is configured to display the relevant service providers]”).
Hoffart does not explicitly disclose the step of determining a user's style preference including analyzing one or more images in the service provider data with an image recognition module configured to provide an image recognition capability, an image identification capability, or an image detection capability, the image recognition module comprising artificial intelligence or machine learning functionality in connection with the image recognition capability, the image identification capability, or the image detection capability; wherein the image recognition module is further configured to determine a style category associated with the one or more images; wherein the artificial intelligence or machine learning functionality includes a convolutional neural network that recognizes, identifies, or detects the style category associated with the one or more images; and the determination of the style category being by the artificial intelligence or machine learning functionality of the image recognition module.
Hara, however, teaches identifying fashion classes in an image (i.e. [0017]), including the known technique of determining a user's style preference including analyzing one or more images in the service provider data with an image recognition module configured to provide an image recognition capability, an image identification capability, or an image detection capability, the image recognition module comprising artificial intelligence or machine learning functionality in connection with the image recognition capability, the image identification capability, or the image detection capability (Hara, see at least: [0073] and [0022] - “a user of an e-commerce site may upload an image of a person wearing one or more items of fashion apparel of interest to the user. The image may be uploaded using a UI that prompts the user to upload an image in order to create a collection of related items [i.e. determining a user's style preferences including analyzing one or more images in the service provider data]” and “joint-based item recognition server 130 creates an R-CNN for classifying images, uses an R-CNN to classify images, or both [i.e. with an image recognition module configured to provide an image recognition capability, an image identification capability, or an image detection capability]. For example, the joint-based item recognition server 130 can create an R-CNN for classifying images based on a training set [i.e. the image recognition module comprising artificial intelligence or machine learning functionality in connection with the image recognition capability, the image identification capability, or the image detection capability] or a preexisting R-CNN can be loaded onto the joint-based item recognition server 130”);
the known technique of the image recognition module being further configured to determine a style category associated with the one or more images (Hara, see at least: [0059] and [0066] - “analyzing an image, once a particular item z is detected, the patch may be fed into a fine-grained item detector for further resolution. For example, the process of FIG. 5 may determine that a belt is present, but not identify the particular brand or style of the belt [i.e. the image recognition module further configured to determine a style category associated with the one or more images]” and “In operation 630, the pretrained CNN is used to extract features from each image patch, SVM classifiers (within the R-CNN) are then applied to each image patch to determine if the patch belongs to a particular class [i.e. the image recognition module further configured to determine a style category associated with the one or more images]” also see [0016]);
the known technique of the artificial intelligence or machine learning functionality including a convolutional neural network that recognizes, identifies, or detects the style category associated with the one or more images (Hara, see at least: [0022] - “joint-based item recognition server 130 creates an R-CNN for classifying images, uses an R-CNN to classify images, or both [i.e. wherein the artificial intelligence or machine learning functionality includes a convolutional neural network that recognizes, identifies, or detects the style category associated with the one or more images]”); and
the known technique of the determination of the style category being by the artificial intelligence or machine learning functionality of the image recognition module (Hara, see at least: [0066] and [0059] - “In operation 630, the pretrained CNN is used to extract features from each image patch, SVM classifiers (within the R-CNN) are then applied to each image patch to determine [i.e. by the artificial intelligence or machine learning functionality of the image recognition module] if the patch belongs to a particular class [i.e. determination of the style category]” and “A fine-grained detector trained to notice the subtle differences between belts may be fed the image patch containing the belt to identify, if possible, the specific belt [i.e. determination of the style category] depicted in the image”). These known techniques are applicable to the system of Hoffart as they both share characteristics and capabilities, namely, they are directed to identifying fashion classes in an image.
		It would have been recognized that applying the known techniques of determining a user's style preference including analyzing one or more images in the service provider data with an image recognition module configured to provide an image recognition capability, an image identification capability, or an image detection capability, the image recognition module comprising artificial intelligence or machine learning functionality in connection with the image recognition capability, the image identification capability, or the image detection capability; wherein the image recognition module is further configured to determine a style category associated with the one or more images; wherein the artificial intelligence or machine learning functionality includes a convolutional neural network that recognizes, identifies, or detects the style category associated with the one or more images; and the determination of the style category being by the artificial intelligence or machine learning functionality of the image recognition module, as taught by Hara, to the teachings Hoffart, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modification of determining a user's style preference including analyzing one or more images in the service provider data with an image recognition module configured to provide an image recognition capability, an image identification capability, or an image detection capability, the image recognition module comprising artificial intelligence or machine learning functionality in connection with the image recognition capability, the image identification capability, or the image detection capability; wherein the image recognition module is further configured to determine a style category associated with the one or more images; wherein the artificial intelligence or machine learning functionality includes a convolutional neural network that recognizes, identifies, or detects the style category associated with the one or more images; and the determination of the style category being by the artificial intelligence or machine learning functionality of the image recognition module, as taught by Hara, into the system of Hoffart would have been recognized by those of ordinary skill in the art as resulting in an improved system that would reduce computational complexity without sacrificing the quality of results (see Hara, [0056]).

Regarding claim 19, Hoffart in view of Hara teaches the system of claim 18. Hoffart further discloses:
-wherein the step of identifying matching service providers is based on service provider data comprising one or more of: the service provider's profile, the service provider's profile images, the service provider's shared images, the service provider's tagged images, the service provider's liked images, the service provider's saved images, the service provider's style selections on profile, the service provider's services provided to users, the service provider's reviews by other users, the service provider's ratings by other users, the service provider's favorites by other users, the service provider's lists by other users, the service provider's past bookings by other users, the service provider's information from social networks, the service provider's availability, and the service provider's proximity (Hoffart, see at least: [0055] - “the system can correlate the stored styles with hair salon facilities [i.e. identifying matching service providers] that have previously indicated that they are able to provide services associated with the selected styles [i.e. is based on service provider data comprising the service provider's services provided to users] and are within a set geographical region from the user mobile device 210 [i.e. is based on service provider data comprising the service provider's proximity]”).

Regarding claim 20, Hoffart in view of Hara teaches the system of claim 18. Hoffart further discloses:
-wherein the step of displaying relevant service providers comprises displaying summaries of a subset of selected service provider profiles and providing a booking function linked to a service provider's profile (Hoffart, see at least: [0057] - “The customer could then select, via the user device browser, a stylist they choose 214. FIG. 2E shows an example screenshot of a user mobile device with various stylists to choose from 258 [i.e. the step of displaying relevant service providers]…Another example feature may allow the user to select a stylist and then call the stylist via a button 260 [i.e. comprises providing a booking function linked to a service provider's profile] on the mobile device display” Fig. 2E also shows the list of stylists including the name, photo, and location [i.e. comprises displaying summaries of a subset of selected service provider profiles]) and 
		-further comprises displaying at least one of a plurality of summary profiles of style providers, an image gallery, a user's favorite list, and a video (Hoffart, see at least: [0057] - “The customer could then select, via the user device browser, a stylist they choose 214. FIG. 2E shows an example screenshot of a user mobile device with various stylists to choose from 258 [i.e. the step of displaying relevant service providers]…Another example feature may allow the user to select a stylist and then call the stylist via a button 260 on the mobile device display” Fig. 2E also shows the list of stylists including the name, photo, and location [i.e. comprises displaying a plurality of summary profiles of style providers]).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffart, in view of Hara in further view of Doebele et al. (US 2014/0236935 A1), previously cited and hereinafter Doebele.
Regarding claim 6, Hoffart in view of Hara teaches the system of claim 4. Hoffart further discloses:
-comprising a plurality of buttons and icons (Hoffart, see at least: Fig. 2F shows a plurality of buttons and icons).
Hoffart in view of Hara does not explicitly teach the service provider profile comprising a plurality of tabs, buttons, and icons.
Doebele, however, teaches matching a requestor with a service provider (i.e. abstract), including the known technique of a service provider profile comprising a plurality of tabs, buttons, icons, and dropdown menus (Doebele, see at least: Fig. 3 shows an interface including a plurality of tabs, buttons, icons, and dropdown menus). This known technique is applicable to the system of Hoffart in view of Hara as they both share characteristics and capabilities, namely, they are directed to providing relevant items to a user.
It would have been recognized that applying the known technique of a service provider profile comprising a plurality of tabs, buttons, icons, and dropdown menus, as taught by Doebele, to the teachings Hoffart in view of Hara, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modification of a service provider profile comprising a plurality of tabs, buttons, icons, and dropdown menus, as taught by Hoffart in view of Hara, into the system of Doebele would have been recognized by those of ordinary skill in the art as resulting in an improved system that would generate and provide more useful and trustworthy search results to a requester (see Doebele, [0032]).

Regarding claim 8, Hoffart in view of Hara teaches the system of claim 1. Hoffart further discloses:
		-wherein the user interface displays a review of a service provider's work (Hoffart, see at least: [0104] - “example in FIG. 2F shows details of a salon/stylist profile 264, and allow a user to navigate to view a corresponding online portfolio, contact information 262, user reviews [i.e. wherein the user interface displays a review of a service provider's work], as well as functionality to make an appointment”).
		Hoffart in view of Hara does not explicitly teach a review module configured to enable the user to supply the system with a review of a service provider's work which comprises one or more of a rating, a textual description, and one or more pictures of the service provider's work that is being reviewed.
Doebele, however, teaches matching a requestor with a service provider (i.e. abstract), including the known technique of a review module configured to enable the user to supply the system with a review of a service provider's work which comprises one or more of a rating, a textual description, and one or more pictures of the service provider's work that is being reviewed (Doebele, see at least: [0024] and [0032] - “user accounts database 46 may include…reviews provided by the user [i.e. enable the user to supply the system with a review of a service provider's work]” and “the requester 14 also gains greater confidence in the reliability and trustworthiness of the endorsement and other review and rating information [i.e. which comprises one or more of a rating, a textual description, and one or more pictures of the service provider's work that is being reviewed] provided by previous customer/endorser 64”). This known technique is applicable to the system of Hoffart in view of Hara as they both share characteristics and capabilities, namely, they are directed to providing relevant items to a user.
It would have been recognized that applying the known technique of a review module configured to enable the user to supply the system with a review of a service provider's work which comprises one or more of a rating, a textual description, and one or more pictures of the service provider's work that is being reviewed, as taught by Doebele, to the teachings Hoffart in view of Hara, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modification of a review module configured to enable the user to supply the system with a review of a service provider's work which comprises one or more of a rating, a textual description, and one or more pictures of the service provider's work that is being reviewed, as taught by Hoffart in view of Hara, into the system of Doebele would have been recognized by those of ordinary skill in the art as resulting in an improved system that would generate and provide more useful and trustworthy search results to a requester (see Doebele, [0032]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffart, in view of Hara in further view of Doebele, in further view of Reichman et al. (US 2012/0245971 A1), previously cited and hereinafter Reichman.
Regarding claim 7, the combination of Hoffart/Hara/Doebele teaches the system of claim 6. Hoffart further discloses:
-wherein at least one of the plurality of buttons is configured to make a booking and at least one of the plurality of buttons is configured to make a phone call to a service provider (Hoffart, see at least: Fig. 2F reference 266 is a button configured to call and book and appointment [i.e. at least one of the plurality of buttons is configured to make a booking and at least one of the plurality of buttons is configured to make a phone call to a service provider]).
The combination of Hoffart/Hara/Doebele does not explicitly teach at least one of the plurality of buttons being configured to process a payment through the system.
Reichman, however, teaches users searching for service offers (i.e. [0004]), including the known technique of at least one of a plurality of buttons is configured to process a payment through a system (Reichman, see at least: [0040] and [0058] - “FIG. 5 [i.e. plurality of buttons] shows an example embodiment of a calendar-based user interface 135 for one of the service providers listed in the search results list in FIG. 4” and “the system receives a booking confirmation and/or electronic payment from the user for booking a service appointment [i.e. at least one of the plurality of buttons is configured to process a payment through the system] for the service offered by the service provider using the booking application of the marketing system”). This known technique is applicable to the system of the combination of Hoffart/Hara/Doebele as they both share characteristics and capabilities, namely, they are directed to users searching for service offers.
It would have been recognized that applying the known technique of a at least one of a plurality of buttons is configured to process a payment through a system, as taught by Reichman, to the teachings the combination of Hoffart/Hara/Doebele, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modification of at least one of a plurality of buttons is configured to process a payment through a system, as taught by Reichman, into the system of the combination of Hoffart/Hara/Doebele would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow consumers to search for desired service promotions (see Reichman, [0003]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffart, in view of Hara, in further view of Kim et al. (US 2013/0144674 A1), previously cited and hereinafter Kim.
Regarding claim 11, Hoffart in view of Hara teaches the system of claim 10. Hoffart further discloses:
-wherein the system is configured to present at least one of notifications and advertisements (Hoffart, see at least: [0111] - “an ad 920 for a particular product that is related to the requested service may be located and pushed to the user [i.e. the system is configured to present at least one of notifications and advertisements]”).
Hoffart in view of Hara does not explicitly teach the system being configured to respond to Bluetooth Low Energy Beacon interaction by presenting at least one of notifications and advertisements when the mobile device is within range of a Bluetooth Low Energy Beacon.
Kim, however teaches a search mode that searches by the type of business (i.e. [0111]), including a system being configured to respond to Bluetooth Low Energy Beacon interaction by presenting at least one of notifications and advertisements when the mobile device is within range of a Bluetooth Low Energy Beacon (Kim, see at least: [0060] - “communication unit 180 supports short range wireless communication with other mobile devices.  The short-range wireless communication unit 180 may support Near Field Communication (NFC), Radio Frequency Identification (RFID) communication, Bluetooth, and the like [i.e. the system is configured to respond to Bluetooth Low Energy Beacon interaction].  Since NFC and RFID technologies are well known to people skilled in the art, the detailed descriptions will be omitted.  The short-range wireless communication unit 180 may receive mobile advertising messages [i.e. presenting at least one of notifications and advertisements when the mobile device is within range of a Bluetooth Low Energy Beacon] from short-range wireless communication devices installed near, for example, the entrances of buildings, such as a restaurant, a department store, a shopping mall, a market, and the like”). This known technique is applicable to the system of Hoffart in view of Hara as they both share characteristics and capabilities, namely, they are directed a search mode that searches by the type of business.
		It would have been recognized that applying the known technique of a system being configured to respond to Bluetooth Low Energy Beacon interaction by presenting at least one of notifications and advertisements when the mobile device is within range of a Bluetooth Low Energy Beacon, as taught by Kim, to the teachings Hoffart in view of Hara, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modification of a system being configured to respond to Bluetooth Low Energy Beacon interaction by presenting at least one of notifications and advertisements when the mobile device is within range of a Bluetooth Low Energy Beacon, as taught by Kim, into the system of Hoffart in view of Hara would have been recognized by those of ordinary skill in the art as resulting in an improved system that would customize mobile advertising services, therefore increasing the effectiveness of advertising (see Kim, [0007]).

Regarding claim 12, Hoffart in view of Hara teaches the system of claim 10. Hoffart further discloses:
Hoffart in view of Hara does not explicitly teach the mobile device being configured to scan a Quick Response code and thereby check a user in to a service provider's location.
		Kim, however, teaches a mobile device being configured to scan a Quick Response code and thereby check a user in to a service provider's location (Kim, see at least: [0121] - “when a QR code is scanned via the camera unit 195 [i.e. mobile device configured to scan a Quick Response code], the mobile advertisement including the check-in menu and the special offer coupon is displayed on the details display screen, it should be understood that the invention is not limited to the exemplary embodiment of the present invention.  For example, if the mobile device 100 receives a mobile advertising message via short-range wireless communication (RFID or NFC), the mobile device 100 may display a check-in menu [i.e. and thereby check a user in to a service provider's location]”).
It would have been obvious to one of ordinary skill in the art to include in the system as taught by Hoffart in view of Hara, a mobile device being configured to scan a Quick Response code and thereby check a user in to a service provider's location, as taught by Kim, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Hoffart in view of Hara, to include the teachings of Kim, in order to customize mobile advertising services, therefore increasing the effectiveness of advertising (see Kim, [0007]).

Response to Arguments
Rejections under 35 U.S.C. §103
Applicant argues that Hoffart is silent as to the utilization of any AI/ML functionality in connection with the provision of relevant service providers, namely based on determination of a style category. Additionally, the Office Action asserts that the "categoriz[ing] and tagg[ing]" of Hoffart constitutes "analyzing one or more images." See pg. 4. Not only does Hoffart fail to describe any AI/MVL functionality here, but the reference also fails to describe any system-based analysis. Hoffart only discloses this categorizing and tagging as being performed manually by the user. Moreover, the Examiner has also inappropriately parsed the relevant claim limitation. The claimed invention specifies that "an image recognition capability, an image identification capability, or an image detection capability [] analyz[es] one or more images in the user data, the service provider data, or the search data." Hoffart fails to teach or suggest any image recognition, identification, or detection capabilities, particularly one for analyzing these specific images (Remarks, pages 8-9).
	Examiner respectfully disagrees. Hoffart is not purported by Examiner to teach the AI/ML functionality, Hara is cited for the AI/ML functionality. With regards to analyzing one or more images, Hoffart discloses analyzing one or more images (i.e. the categorizing and tagging), but Hara modifies the analysis of the images disclosed in Hoffart to be done by utilizing AI/ML functionality. Hara teaches a joint-based item recognition server that creates an R-CNN for classifying images based on a training set [i.e. an image recognition capability, an image identification capability, or an image detection capability] and analyzing an uploaded user image using the trained R-CNN for classifying said image [i.e. analyz[es] one or more images in the user data, the service provider data, or the search data] (see Hara, [0022] and [0064]). 
Additionally, paragraph [0096] of Hoffart discloses that the stylist may also be provided personal pictures of the client in order to easily identify the client, to view a history of the styles the client has previously had, and to determine the client's hair type, etc. The stylist provides an image recognition/identification/detection capability in analyzing one or more images in the user data, and determines a style category associated with the images associated with one or more hair style.  It would be obvious to combine this teaching with technology performing this functionality by using AI/ML functionality in a technological environment, in order to classify images based on items shown in the images (Hara, [0003]).
	Furthermore, Examiner has not inappropriately parsed the relevant claim limitation. Hoffart discloses analyzing one or more images in the user data, the service provider data, or the search data, but does not do so by utilizing AI/ML functionality. Hara teaches the entirety of the analyzing limitation (i.e. an image recognition module configured to provide an image recognition capability, an image identification capability, or an image detection capability in analyzing one or more images in the user data, the service provider data, or the search data, the image recognition module comprising artificial intelligence or machine learning functionality in connection with the image recognition capability, the image identification capability, or the image detection capability), including the analyzing one or more images in the user data, the service provider data, or the search data disclosed by Hoffart so it makes it clear that the analyzing of one or more images in the user data, the service provider data, or the search data done by Hoffart can be modified to be done using AI/ML functionality as that’s what Hara does. The combination of Hoffart and Hara teach the recited limitations.

Applicant further argues that while the disclosure of Hoffart is directed to one of the four claimed style categories, namely hair style, Hara has no such disclosure of any of these four claimed style categories. Accordingly, application of Hara as a prior art reference in a §103 combination with Hoffart is no longer tenable, and the rejection should be withdrawn. Hara is non-analogous art to the presently-claimed invention, as the reference is directed to a different field of endeavor from the claimed invention (fashion apparel vs. hair style, nail style, makeup style, and tattoo style) and the reference is not reasonably pertinent to the problem faced by Applicant with regards to the subject application and invention described therein (detecting fashion apparel items vs. identifying and booking style-critical service providers) (Remarks, page 9).
Examiner respectfully disagrees. Hara is not used to teach “wherein the style category is associated with one or more of hair style, nail style, makeup style, and tattoo style,” Hoffart discloses this (which is undisputed by Applicant). Both Hoffart and Hara are directed to determining a style category associated with the one or more images and, as detailed in the argument above, Hara modifies Hoffart to teach how this is done. Hara is not non-analogous art as it relates to determining a style category of images. Limiting the scope of the claims to only include certain types of styles does not change the field of endeavor, but rather, only changes the scope of the claims. The field of endeavor still includes determining a style category of images, which Hara does. Additionally, Hara is reasonably pertinent to the problem faced by Applicant. Paragraph [0003] of Applicant’s specification states “Known web-based sales or search systems and user interfaces generally lack specificity to a consumer's interests in a particular style, or if they allow specificity, manual input is required. Known systems lack automation and cannot be efficiently custom-tailored” and similarly, paragraph [0016] of Hara states “Detected fashion apparel may be used to drive a visual search algorithm with the detected portion of the image used as a query. For example, a bag held by Paris Hilton can be detected and used as a query to search an e-commerce inventory, select advertisements for similar bags or complementary items.” The image analysis in Hara is used to detect the style of items present to the customer similar or complementary items that are specific to a customer’s interest in a particular style, so Hara is reasonably pertinent to the problem presented in Applicant’s specification. Thus the application of Hara as a prior art reference is tenable.

Applicant further argues, as argued in previous responses, Hoffart is directed to booking salon/hairstyle appointments, while Hara is directed to detecting fashion apparel items. As such, a person of ordinary skill in the art would not have looked to modify one invention directed to the booking of hair salon appointments with that of another unrelated disclosure directed to apparel (clothing, bags, etc.), particularly to obviate the claimed invention as currently amended and presently recited (Remarks, pages 9-10).
Examiner respectfully disagrees. As addressed in previous Office Actions, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Applicant’s categorizations of Hoffart being directed solely to the field of booking salon/hairstyle appointments and Hara being directed solely to the field of detecting fashion apparel items ignores the shared characteristics and capabilities of identifying fashion classes in an image. It would have been have been recognized that applying the known techniques of Hara to Hoffart as they both share characteristics and capabilities, namely, they are directed to identifying fashion classes in an image and would have been recognized by those of ordinary skill in the art as resulting in an improvement such as reduce computational complexity without sacrificing the quality of results of image analysis (see Hara, [0056]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Peres et al. (US 2015/0220887 A1) teaches scheduling and monitoring appointments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684